STONE, Judge,
concurring specially.
I agree that this record does not support the appointment of a receiver, particularly with the broad powers conferred by the *1004court’s order. However, I would add that Appellee has not demonstrated that he cannot be protected by a less draconian order. As I understand it, the goal is to keep the general partner from converting (allegedly) the pro rata limited partner distributions owed by the partnership to Appellee. Other forms of temporary relief are available to protect Appellee’s partnership interest without imposing a receiver on the entire affairs of the partnership over the objections of the majority partners.